JoNes, Chief Judge,
delivered the opinion of the court:
Since the facts in this case are very similar to and involve the same questions as in the case of William G. Price, Jr., v. United States, No. 49681, this day decided, and since the respective parties have filed a stipulation agreeing that the disposition of the Price case shall govern the disposition of the instant case, plaintiff is entitled to recover.
Entry of judgment is suspended pending the receipt of a report from the General Accounting Office showing the amount due plaintiff in accordance with the foregoing opinion.
Howell, Judge; Whitaker, Judge; and Littleton, Judge, concur.
Madden, Judge, dissents.